HON. ABRAM F. MOLYNEAUX County Attorney, Ulster County
This is in response to the letter of Assistant County Attorney John J. Lynch, who asks for an opinion of the Attorney General whether or not a member of the County Legislature of Ulster County is authorized to hold a harness racing license.
McKinney's Unconsolidated Laws, § 8052(1), provides in part:
  "1. No public officer, public employee or party officer shall:
  "(a) hold any license from the state racing commission, the state harness racing commission or the quarter horse racing commission. * * *." (Emphasis supplied.)
McKinney's Unconsolidated Laws, § 8052(3), provides in part:
  "3. As used in this section, the following terms shall mean and include:
  "(a) Public officer. Every state and local officer as defined in section two of the public officers law who is required to devote all or substantially all of his time to the duties of his office for which he receives compensation, or if employed on a part time or other basis receives compensation in excess of eight thousand dollars per annum, a member or officer of the state legislature, a member or officer of the state racing commission, the state harness racing commission or the quarter horse racing commission,  or a member of a local legislative body.
*      *      *
  "(d) Local legislative body. The board of supervisors of a county; the council, common council or board of aldermen and the board of estimate, the board of estimate and apportionment or board of estimate and contract, if there be one, of a city; and the town board of a town." (Emphasis supplied.)
McKinney's Unconsolidated Laws, § 8052(7), provides:
  "7. The provisions of paragraph (a) of subdivision one of this section shall not bar a public officer, public employee or party officer from holding any license issued by the state racing commission or the quarter horse racing commission if he was qualified to hold such a license on or prior to April sixth, nineteen hundred fifty-four."
From all of the foregoing, we conclude that unless he qualifies under the exception contained in McKinney's Unconsolidated Laws, § 8052(7), a member of the County Legislature of Ulster County while holding that office is not authorized to hold a harness racing license.